ELECTROLYTE ADDITIVES IN LITHIUM-ION BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/15/2022:
Claims 1-8 and 12-16 have been canceled. No new matter has been entered. Previous claims 9-11 and 17-20 have been determined to contain allowable subject matter.
Previous rejections under 35 USC 112(b) have been withdrawn due to cancelation of claims.

Allowable Subject Matter
Claims 9-11 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 12-16 were rejected under 35 USC 112(b). 
Applicant has canceled claims 1-8 and 12-16 and as such rejections under 35 USC 112(b) have been withdrawn.
Claims 9-11 and 17-20 were previously determined to be in condition for allowance. As such, being that rejections under 35 USC 112(b) have been withdrawn, claims 9-11 and 17-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729